EXHIBIT 10.12

 

HEALTHSOUTH CORPORATION

 

2004 DIRECTOR INCENTIVE PLAN

 

1. PURPOSE OF THE PLAN. The purpose of the 2004 Director Incentive Option Plan
(hereinafter called the “Plan”) of HEALTHSOUTH Corporation, a Delaware
corporation (hereinafter called the “Corporation”), is to provide incentive for
future endeavor and to advance the interests of the Corporation and its
stockholders by encouraging ownership of the Common Stock, par value $.01 per
share (hereinafter called the “Common Stock”), of the Corporation by its
directors who are not employees of the Corporation1 and who are members of the
Special Committee of the Board of Directors (hereinafter called the “Outside
Directors”) as designated by the Board of Directors of the Corporation
(hereinafter called the “Board”) and upon whose judgment, interest and
continuing special efforts the Corporation is largely dependent for the
successful conduct of its operations, and to enable the Corporation to compete
effectively with other enterprises for the services of such Outside Directors as
may be needed for the continued improvement of the Corporation’s business,
through the award of restricted shares of Common Stock (hereinafter called the
“Restricted Stock”).

 

2. PARTICIPANTS. Restricted Stock shall be granted under the Plan to Outside
Directors of the Corporation as set forth herein.

 

3. TERM OF THE PLAN. The Plan shall become effective as of January 1, 2004. No
shares of Restricted Stock shall be granted under the Plan after the earliest of
(a) January 20, 2005, (b) such time as all shares of Common Stock reserved for
issuance under the Plan have been acquired through the issuance of Restricted
Stock granted under the Plan or (c) such earlier time as the Board may
determine. Restricted Stock granted under the Plan at the time of its
termination shall continue in effect in accordance with its terms and conditions
and those of the Plan.

 

4. STOCK SUBJECT TO THE PLAN. Subject to the provisions of Section 11, the
aggregate number of shares of Common Stock for which Restricted Stock may be
granted under the Plan shall not exceed 2,000,000. If Restricted Stock is
cancelled or repurchased by the Corporation, the cancelled or repurchased shares
shall again be available under the Plan.

 

The shares to be delivered under the Plan shall be made available, at the
discretion of the Board, either from authorized but previously unissued shares
as permitted by the Certificate of Incorporation of the Corporation or, from
shares re-acquired by the Corporation, including shares of Common Stock
purchased in the open market, or from shares held in the treasury of the
Corporation.

 

5. ADMINISTRATION OF THE PLAN. The Plan shall be administered by the Board. The
acts of a majority of the Board, at any meeting thereof at which a quorum is
present,

 

--------------------------------------------------------------------------------

1 For purposes of the Plan, the interim Chief Executive Officer and interim
Chairman of the Board of Directors of the Board serving as of the effective date
of the Plan are not considered employees of the Corporation and are considered
Outside Directors under the Plan.



--------------------------------------------------------------------------------

or acts reduced to or approved in writing by a majority of the members of the
Board, shall be the valid acts of the Board. The expenses of administering the
Plan shall be borne by the Corporation.

 

The interpretation and construction of any provision of the Plan or of any
Restricted Stock granted under it by the Board shall be final, conclusive and
binding upon all parties, including the Corporation, its stockholders and
directors, and the executives and employees of the Corporation and its
subsidiaries. No member of the Board shall be liable to the Corporation, any
stockholder, any optionholder or Restricted Stock holder or any employee of the
Corporation or its subsidiaries for any action or determination made in good
faith with respect to the Plan or any Restricted Stock granted under it.

 

6. ANNUAL AWARDS. Each Outside Director shall be granted during the term of the
Plan, on January 20, 2004 and on January 1, 2005, shares of Restricted Stock
having a value on the date of grant equal to $50,000, determined using the fair
market value of the Common Stock pursuant to the provisions of Section 8 and
rounding up to the nearest number of full shares.

 

In addition, each Outside Director first elected or appointed to the Board
following the effective date of the Plan shall be granted, as of the date of
such Outside Director’s first election or appointment to the Board, shares of
Restricted Stock having a value on the date of grant as set forth below,
determined using the fair market value of the Common Stock pursuant to the
provisions of Section 8 and rounding up to the nearest number of full shares:

 

Date of Election

--------------------------------------------------------------------------------

   Value of Restricted
Stock Grant


--------------------------------------------------------------------------------

January 1 through March 31

   $ 50,000

April 1 through June 30

     37,500

July 1 through September 30

     25,000

After October 1

     0

 

7. RESTRICTED STOCK AGREEMENT. Restricted Stock granted under the Plan shall be
granted pursuant to and subject to the terms and conditions of a Restricted
Stock Agreement to be entered into between the Corporation and the director at
the time of such grant. Each such agreement shall be in a form from time-to-time
adopted for use under the Plan by the Board (such form being hereinafter called
an “Agreement”). Any such Agreement shall incorporate by reference all of the
terms and provisions of the Plan as in effect at the time of grant and may
contain such other terms and provisions as shall be approved and adopted by the
Board.

 

8. VALUE OF RESTRICTED STOCK. If the Common Stock is not listed upon a national
securities exchange or exchanges, the fair market value shall be as determined
by the

 

2



--------------------------------------------------------------------------------

Board (which determination shall be conclusive and binding for all purposes) or,
if applicable, shall be deemed to be the last reported sale price for the Common
Stock as quoted by brokers and dealers trading in the Common Stock in the
over-the-counter market (or if the Common Stock shall be quoted by the National
Association of Securities Dealers Automated Quotation system, then such NASDAQ
quote) on the date on which the Restricted Stock is granted. If the Common Stock
is listed upon a national securities exchange or exchanges, such fair market
value shall be deemed to be the last reported sale price at which the shares of
Common Stock were traded on such securities exchange or exchanges on the date on
which the Restricted Stock is granted, or if no sale of the Common Stock was
made on any national securities exchange on such date, then the closing price
per share of the Common Stock on such securities exchange or exchanges on the
next preceding day on which there was a sale of the Common Stock.

 

9. TERMS OF RESTRICTED STOCK.

 

(i) STOCKHOLDER RIGHTS. Holders of Restricted Stock shall have any rights to
dividends, voting and/or other rights of a stockholder subject to the
restrictions and terms of the Plan and the Agreement.

 

(ii) CERTIFICATES. The Corporation shall, upon the date of the Restricted Stock
grant, issue the shares of Common Stock by registering such shares in book entry
form with the Corporation’s transfer agent in the name of the recipient. No
certificate(s) representing all or a part of such shares shall be issued until
the conclusion of the Restricted Period (as defined in subparagraph (vi)(1)
below.

 

(iii) PRICE. Except as otherwise determined by the Board of Directors, all
Restricted Stock issued hereunder shall be issued without the payment of any
cash purchase price by the recipients (in which case the “price per share
originally paid” for purposes of clause (2) of paragraph (vi) below shall be
zero).

 

(iv) VESTING. Except as otherwise provided in the Plan, the forfeiture
provisions of each grant of Restricted Stock shall lapse on December 31 of each
year following the date of grant (beginning on December 31 of the year in which
the grant is made) with regard to one-third of the number of shares granted
until all such restrictions have lapsed and such shares of Restricted Stock
shall become fully vested in the recipient thereof. Notwithstanding the
foregoing, the forfeiture provisions of the Restricted Stock granted under this
Plan shall immediately lapse in the event (A) a Change in Control (as defined in
Section 17) of the Corporation occurs, or (B) the recipient ceases to serve as a
director of the Corporation due to his or her death, Director Disability or
Director Retirement (both as defined in Section 18), provided that the recipient
has held such Restricted Stock for a period of at least twelve months.
Notwithstanding the foregoing, if any Outside Director ceases to serve as a
director of the Corporation by reason of Director Misconduct (as defined in
Section 18) during the course of such Outside Director’s term, the Outside
Director’s rights to any shares of Restricted Stock for which the holding period
set forth in subparagraph (v) below has not expired shall be forfeited as of the
date of the occurrence of such Director Misconduct.

 

(v) HOLDING PERIOD. Except as set forth below, the restrictions on transfer of
the Restricted Stock shall apply during the course of the Outside Director’s
term and

 

3



--------------------------------------------------------------------------------

for a period of twelve months thereafter. Notwithstanding the foregoing, the
restrictions on transfer of the Restricted Stock granted under this Plan shall
immediately lapse in the event (A) a Change in Control of the Corporation
occurs, or (B) the recipient ceases to serve as a director of the Corporation
due to his or her death, Director Disability or Director Retirement.

 

(vi) RESTRICTIONS ON TRANSFER / FORFEITURE PROVISIONS. In addition to such other
terms, conditions and restrictions on Restricted Stock contained in the Plan or
the applicable Restricted Stock Agreement, all Restricted Stock shall be subject
to the following restrictions:

 

(1) No shares of Restricted Stock shall be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of until they become vested pursuant to
paragraph (iv) above and the holding period set forth in subparagraph (v) above
has expired. The period during which such restrictions are applicable is
referred to as the “Restricted Period.”

 

(2) Except as set forth in the last two sentences of subparagraph (iv) above, if
a recipient ceases to be a director of the Corporation within the Restricted
Period for any reason, the shares of Restricted Stock that have not become fully
vested shall be forfeited by the holder and cancelled by the Corporation.

 

(3) Notwithstanding subparagraphs (1) and (2) above, the Board may, in its
discretion, either at the time that shares of Restricted Stock are awarded or at
any time thereafter, waive the restrictions on transfer and forfeiture
provisions of any Restricted Stock upon the occurrence of any of the events
described in this paragraph (vi) or remove or modify any part or all of the
restrictions. In addition, the Board may, in its discretion, impose upon the
recipient of Restricted Stock at the time that such shares of Restricted Stock
are granted such other restrictions on any Restricted Stock as the Board may
deem advisable.

 

(vi) ADDITIONAL SHARES. Any shares received by a recipient of Restricted Stock
as a stock dividend, or as a result of stock splits, combinations, exchanges of
shares, reorganizations, mergers, consolidations or otherwise with respect to
such Restricted Stock shall have the same status and shall bear the same
restrictions, all on a proportionate basis, as the shares or Restricted Stock
initially subject to such restrictions.

 

(vii) TRANSFERS IN BREACH OF RESTRICTED STOCK. If any transfer of Restricted
Stock is made or attempted contrary to the terms of the Plan and of such
Restricted Stock, the Board shall have the right to purchase for the account of
the Corporation those shares from the owner thereof or his or her transferee at
any time before or after the transfer at the price paid for such shares by the
person to whom they were awarded under the Plan. In addition to any other legal
or equitable remedies that it may have, the Corporation may enforce its rights
by specific performance to the extent permitted by law. The Corporation may
refuse for any purpose to recognize as a shareholder of the Corporation any
transferee who receives any shares contrary to the provisions of the Plan and
the applicable Restricted Stock or any recipient of Restricted Stock who
breaches his or her obligation to resell shares as required

 

4



--------------------------------------------------------------------------------

by the provisions of the Plan and the applicable Restricted Stock, and the
Corporation may retain and/or recover all dividends on such shares which were
paid or payable subsequent to the date on which the prohibited transfer or
breach was made or attempted.

 

11. ADJUSTMENT OF AND CHANGES IN CAPITALIZATION. In the event that the
outstanding shares of Common Stock shall be changed in number or class by reason
of split-ups, combinations, mergers, consolidations or recapitalizations, or by
reason of stock dividends, the number of shares of Restricted Stock available
for grant and granted under the Plan, both in the aggregate and as to any
individual, shall be adjusted so as to reflect such change, all as determined by
the Board. In the event there shall be any other change in the number or kind of
the outstanding shares of Common Stock, or of any stock or other securities into
which such Common Stock shall have been changed, or for which it shall have been
exchanged, then if the Board, in its sole discretion, determine that such change
equitably requires an adjustment to Restricted Stock theretofore granted or
which may be granted under the Plan, such adjustment shall be made in accordance
with such determination.

 

Notice of any adjustment shall be given by the Corporation to each holder of
Restricted Stock which shall have been so adjusted and such adjustment (whether
or not such notice is given) shall be effective and binding for all purposes of
the Plan. Fractional shares resulting from any adjustment in Restricted Stock
pursuant to this Section 11 may be settled in cash or otherwise as the Board may
determine.

 

12. SECURITIES ACTS REQUIREMENTS. The Corporation shall not be obligated to
issue Restricted Stock if such issuance would, in the opinion of counsel for the
Corporation, violate the Securities Act of 1933 or other Federal or state
statutes having similar requirements, as they may be in effect at that time.
Each grant of Restricted Stock shall be subject to the further requirement that,
at any time that the Board shall determine, in its discretion, that the listing,
registration or qualification of the shares of Common Stock subject to such
Restricted Stock under any securities exchange requirements or under any
applicable law, or the consent or approval of any governmental regulatory body,
is necessary or desirable as a condition of, or in connection with, the issuance
of Restricted Stock, such Restricted Stock shall not be issued in whole or in
part unless such listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Board.

 

As a condition to the issuance of any Restricted Stock under the Plan, the Board
may require the holder to furnish a written representation that he is acquiring
the shares for investment and not with a view to distribution of the shares to
the public and a written agreement restricting the transferability of the shares
solely to the Corporation, and may affix a restrictive legend or legends on the
face of the certificate representing such shares. Such representation, agreement
and/or legend shall be required only in cases where in the opinion of the Board
and counsel for the Corporation, it is necessary to enable the Corporation to
comply with the provisions of the Securities Act of 1933 or other Federal or
state statutes having similar requirements, and any stockholder who gives such
representation and agreement shall be released from it and the legend removed at
such time as the shares to which they applied are registered or qualified
pursuant to the Securities Act of 1933 or other Federal or state statutes having
similar requirements, or at such other time as, in the opinion of the Board and
counsel for the Corporation, the representation and agreement and legend cease
to be necessary to enable the Corporation to comply with the provisions of the
Securities Act of 1933 or other Federal or state statutes having similar
requirements.

 

5



--------------------------------------------------------------------------------

13. AMENDMENT OF THE PLAN. The Plan may, at any time or from time to time, be
terminated, modified or amended by the Board; provided, however, that no such
amendment (i) may allow for the grant of Restricted Stock hereunder to any
person who is not an Outside Director of the Corporation at the time of the
grant, unless such amendment and the Plan shall have been approved by the
stockholders of the Corporation and (ii) shall be applicable to Restricted Stock
previously granted.

 

14. CHANGES IN LAW. Subject to the provisions of Section 13, the Board shall
have the power to amend the Plan and any outstanding Restricted Stock granted
thereunder in such respects as the Board shall, in its sole discretion, deem
advisable in order to incorporate in the Plan or any such Restricted Stock any
new provision or change designed to comply with or take advantage of
requirements or provisions of the Internal Revenue Code or any other statute, or
Rules or Regulations of the Internal Revenue Service or any other Federal or
state governmental agency enacted or promulgated after the adoption of the Plan.

 

15. APPLICABLE LAW. This Plan and all determinations made and actions taken
pursuant hereto shall be governed by the law of Delaware, applied without giving
effect to any conflicts-of-law principles, and construed accordingly.

 

16. WITHHOLDING.

 

(a) The Corporation shall have the right to deduct from payments of any kind
otherwise due to the recipient of Restricted Stock any federal, state or local
taxes of any kind required by law to be withheld with respect to any shares
issued under the Plan or upon the expiration or termination of the Restricted
Period relating to the Restricted Stock. Subject to the prior approval of the
Corporation, the recipient of Restricted Stock may elect to satisfy such
obligations, in whole or in part, (i) by causing the Corporation to withhold
shares of Common Stock otherwise issuable pursuant to the expiration or
termination of the Restricted Period relating to the Restricted Stock or (ii) by
delivering to the Corporation shares of Common Stock already owned by the
optionee or Restricted Stock recipient. The shares so delivered or withheld
shall have a fair market value equal to such withholding obligation. The fair
market value of the shares used to satisfy such withholding obligation shall be
determined by the Corporation as of the date that the amount of tax to be
withheld shall be determined in accordance with Section 8. A Restricted Stock
recipient who has made an election pursuant to this Section 11(a) may only
satisfy his or her withholding obligation with shares of Common Stock which are
not subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements.

 

(b) If the recipient of Restricted Stock under the Plan elects, in accordance
with Section 83(b) of the Code, to recognize ordinary income in the year of
acquisition of any shares awarded under the Plan, the Corporation will require
at the time of such election an additional payment for withholding tax purposes
based on the difference, if any, between the purchase price of such shares and
the fair market value of such shares as of the date immediately preceding the
date on which the Restricted Stock is awarded.

 

6



--------------------------------------------------------------------------------

17. CHANGE IN CONTROL. A “Change in Control” shall be deemed to have occurred
if:

 

(i) the acquisition (other than from the Corporation) by any person, entity or
“group” (within the meaning of Sections 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, but excluding, for this purpose, the Corporation or its
subsidiaries, or any employee benefit plan of the Corporation or its
subsidiaries which acquires beneficial ownership of voting securities of the
Corporation) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934) of 25% or more of either
the then-outstanding shares of Common Stock or the combined voting power of the
Corporation’s then-outstanding voting securities entitled to vote generally in
the election of directors; or

 

(ii) individuals who, as of January 1, 2004, constitute the Board of Directors
(as of such date, the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any person becoming a
director subsequent to such date whose election, or nomination for election, was
approved by a vote of at least a majority of the directors then constituting the
Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of the Corporation) shall
be, for purposes of this Section 17(ii), considered as though such person were a
member of the Incumbent Board; or

 

(iii) consummation of a reorganization, merger, consolidation or share exchange,
in each case with respect to which persons who were the stockholders of the
Corporation immediately prior to such reorganization, merger, consolidation or
share exchange do not, immediately thereafter, own more than 75% of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged, consolidated or other surviving entity’s then-outstanding
voting securities, or approval by the stockholders of the Corporation of a
liquidation or dissolution of the Corporation or consummation of the sale of all
or substantially all of the assets of the Corporation.

 

18. CERTAIN DEFINITIONS. The following terms shall have the meanings set forth
below:

 

(i) “Director Disability” means that the Outside Director (i) has established to
the satisfaction of the Board that the Outside Director is unable to perform his
or her duties as a member of the Board by reason of any medically determinable
physical or mental impairment which can be expected to last for a continuous
period of not less than twelve (12) months and (ii) has satisfied any
requirement imposed by the Committee in regard to evidence of such disability.

 

(ii) “Director Misconduct” means the occurrence of any one or more of the
following (i) the willful and continued failure by a Outside Director to
substantially perform his or her duties (other than any such failure resulting
from Director Disability, death or Director Retirement), after a written demand
for substantial performance is

 

7



--------------------------------------------------------------------------------

delivered by the Board to the Outside Director that specifically identifies the
manner in which the Board believes that the Outside Director has not
substantially performed his or her duties, and the Outside Director has failed
to remedy the situation within thirty (30) calendar days of receiving such
notice or (ii) a Outside Director’s conviction for committing an act of fraud,
embezzlement, theft or another act constituting a felony or a crime involving
moral turpitude or (iii) substantial dependence or addiction to any drug
illegally taken or to alcohol that is in either event materially and
demonstrably injurious to the Corporation or (iv) the engaging by a Outside
Director in gross misconduct materially and demonstrably injurious to the
Corporation. No act or failure to act, on a Outside Director’s part shall be
considered “willful” unless done, or omitted to be done, by the Outside Director
not in good faith and without reasonable belief that his action or omission was
in the best interest of the Corporation. Director Misconduct shall be determined
by the Board in exercise of good faith and reasonable judgment.

 

(iii) “Director Retirement” means mandatory retirement from service as a member
of the Board pursuant to the Corporation’s policies.

 

8